Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered.
 Response to Amendment
Amendments submitted on 9/14/2022 include amendments to the claims. Claims 1, 2, 4-9, 11-12, 15-16 are pending. Claim 1 has been amended. Claims 3, 10, 13-14 have been cancelled. Claims 15-16 have been newly added.
Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered and are found to be persuasive. However, a new grounds of rejection is made in view of Kikumoto (US20170271177).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “almost entirely” in claim 16 is a relative term which renders the claim indefinite. The term “almost entirely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what relative dimensions are being claimed.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 15 fails to further limit the subject matter of claim 1 on which it depends, since claim 1 already teaches that the second processing liquid is supplied after the heating of the substrate is brought to an OFF state.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 11-12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Okutani (US20140127908) in view of Kikumoto (US20170271177).
Regarding claims 1-2, 4-5, 11-12 and 15, Okutani teaches a substrate processing method and apparatus (see abstract), comprising: a processing liquid supply part 43 capable of supplying a processing liquid onto an upper surface of a substrate W held in a horizontal state; a heating part 5 capable of heating said substrate W; and a control part 70 capable of controlling the operations of the substrate processing apparatus, including forming a liquid film of a first processing liquid (see e.g. IPA) which entirely covers an upper surface of the substrate W held in a horizontal state by supplying said first processing liquid onto said upper surface of said substrate W (see e.g. S4); forming a vapor layer of said first processing liquid between said liquid film of said first processing liquid on said upper surface of said substrate W and said upper surface by heating said substrate W thereby vaporizing a portion of said liquid film which is in contact with said upper surface of said substrate W (see e.g. S5 — reads on claim 2); and removing said liquid film of said first processing liquid from said upper surface of said substrate W by supplying a second processing liquid (see e.g. IPA that is additionally supplied while the substrate is rotated such that liquid film and vapor layer are removed via centrifugal action — reads on claims 4 and 5) onto said upper surface, such that any extraneous matter contained in the initially disposed liquid film and vapor layer may be removed together with the liquid film and vapor layers as they are replaced by the second processing liquid (reads on claims 11-14) (see figures 1, 5-6, paragraphs [0107]-[0130], [0159]-[0160], [0172)). Okutani does not teach that the second processing liquid is supplied while the heating is in an OFF state. Kikumoto et al. teaches a substrate processing method (see abstract) and that a second processing liquid may be supplied onto the whole of the upper surface of the substrate so as to provide a cooling effect and prevent remaining substances from adversely affecting the substrate (see paragraphs [0068] and [0092]). Since both Okutani and Kikumoto et al. teach substrate treating methods it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a second processing liquid may be provided on the whole of the upper surface of the substrate after the heating is brought into the OFF state in the system by Okutani so as to provide a cooling effect and prevent remaining substances from having an adverse effect on the substrate (reads on claim 15). It is readily apparent that coverage of the whole of the upper surface of the system by Okutani would result in all of the pattern elements being disposed in the second processing liquid of the modified system. 
Regarding claim 16, Okutani and Kikumoto et al. together teach the limitations of claim 1. Okutani also teaches in paragraph [0062], figures 1, 7A-B, that the heating of said substrate may be brought into the OFF state by placing the heater 5 at a lower position, said heater 5 having an upper surface which extends entirely over a lower surface of said substrate and which directly faces said lower surface.

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is Okutani (US20140127908). Okutani fails to teach/disclose all of the limitations of claim 6. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711